PER CURIAM.
DISMISSED. See Fla. R.App. P. 9.110(b)(notice of appeal must be filed within 30 days of rendition of order to be reviewed). This dismissal is without prejudice to any right the appellant may have to seek belated review by filing a petition in this Court. See DeSue v. State, 65 So.3d 52 (Fla. 1st DCA 2011) (granting petition for belated appeal of rule 3.800(a) motion where order denying relief did not advise defendant of right to appeal within thirty days).
WOLF, RAY, and MAKAR, JJ., concur.